DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:

For claim 35:
In line 9, it appears that “with” is missing between “associated one”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 21:
In lines 3-4, “for the presence or absence” lacks of antecedent basis.
In line 4, it is unclear whether “one or more condition states of interest” is different from line 1; thus, it is unclear whether it should be “the one or more condition states of interest”.
In line 17, it is unclear whether “of a farm animal operation” is different from ii); thus, whether it should be “of the farm animal operation”.
In line 26, it is unclear whether “a presence or absence” is different from ii); thus, whether it should be “the presence or absence”.

For claims 22-34 and 36-40:
In line 1, each of these claims has an antecedent basis issue as they refer to an inexistent claim.

For claim 22:
In line 2, it is unclear whether “a user” is different from “user” in claim 1.

For claim 27:
In line 3, it is unclear whether “a cloud computing device” is different from line 2.

For claim 34:
In line 5, it is unclear whether it should be “by the human”.

For claim 38:
In line 1, it is unclear whether it should be “when the presence”.
In line 3, it is unclear whether it should be “in the farm animal”.

For claim 39:
In line 5, it is unclear whether it should be “during the farm animal”.

For claim 40:
In line 3, it is unclear whether it should be “during the farm animal”.

For claims 22-34:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent Application Publication No. 2020/0065966) in view of Yarden (US Patent Application Publication No. 2015/0282457).

Regarding claim 21, Spencer teaches a method to monitor one or more condition states of interest associated with a farm animal operation (Figs. 1-3) comprising:
a) identifying, by a user or a computer, a first farm animal operation for monitoring for the presence or absence of one or more condition states of interest, wherein the first farm animal operation comprises a collection of farm animals (presence or absence of health conditions of animals are being tracked [Paragraphs 13, 31, 41, 80]);
b) selecting, by the user or the computer, one or more farm animal operation reference [(multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 80]) wherein:
i) the collection of farm animal operation information comprises a plurality of farm animal operation reference [(the analysis of the current sensed data is compared to previous data from the animals [Paragraphs 72-74]);
ii) each selected farm animal operation reference [(the selected reference data, which is being inputted in the artificial intelligence machine learning, is based on the health condition of the animals [Paragraphs 72-74]); and
iii) prior to incorporation in the collection of farm animal operation information, each farm animal operation reference [(it is implicitly recognized that, for the machine learning system, a reviewer should have validated reference data as the one indicating the health conditions of the animals);
c) receiving, by the computer, first farm animal operation [(current data is being sensed from animals [Paragraphs 13, 31, 41, 80]);
d) comparing, by the computer, the received first farm animal operation [(it is implicitly recognized that machine learning compares current data with previous data [Paragraphs 13, 31, 41, 80, 89]);
e) detecting, by the computer, whether at least one of the one or more selected farm animal operation reference [(it is then detected, by the machine learning, whether illness is present [Paragraphs 13, 31, 41, 80]); and
f) generating, by the computer, information about a presence or absence of the farm animal operation condition state of interest in the first farm animal operation during the first farm animal operation [(it is then detected, by the machine learning, whether illness is present [Paragraphs 13, 31, 41, 80]).
However, Spencer does not explicitly mention audio.
Yarden teaches, in a similar field of endeavor of farm-animals health conditions systems, audio (in the farm of Fig. 2, the data transmitted and sensed for identifying illnesses is also acquired by audio streams, as per buzzer 370 in Fig. 3 [Paragraphs 61, 111]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the farm-animals health conditions system (as taught by Spencer) by incorporating audio (as taught by Yarden) for the purpose of efficiently transmitting information to farm staff (Yarden – Paragraph 17).

Regarding claim 22, Yarden further teaches the method of claim 1, further comprising providing, by the computer, a notification to a user of whether the farm animal operation condition state of interest is present or absent in the first farm animal operation (in Fig. 5, transmitter 580 notifies a user about the health condition of the animals [Paragraph 112]).

Regarding claim 23, Yarden further teaches the method of claim 2, wherein the user notification is configured for review in a dashboard generated for viewing on user equipment or in a report format ([abstract – Fig. 7]).

Regarding claim 24, Yarden further teaches the method of claim 1, wherein the farm animal operation condition state of interest is associated with one or more farm animals in the collection of farm animals in the first farm animal operation ([Paragraph 43]).

Regarding claim 25, Yarden further teaches the method of claim 1, wherein the farm animal operation condition state of interest is associated with one or more of: a) a temperature proximate to the collection of farm animals; b) an activity level of one or more animals in the collection of farm animals; c) operational information for heating or cooling systems associated with areas proximate to the collection of farm animals; d) operational information for feeding or watering systems associated with the collection of farm animals; and e) weather information proximate to a farm animal collection during a prior farm animal operation sound collection event ([abstract | Paragraph 44]).

Regarding claim 26, Spencer further teaches the method of claim 1 operational on an edge computing device that is substantially not in communications engagement with a cloud computing device during all or part of the first farm animal operation sound monitoring event (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]).

Regarding claim 27, Spencer further teaches the method of claim 6, wherein information from the first farm animal operation sound monitoring event is provided to the cloud computing device when the edge computing device is in communications engagement with a cloud computing device (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]).

Regarding claim 28, Yarden further teaches the method of claim 1, wherein the plurality of prior farm animal operation sound collection events is associated with the first farm animal operation and the method further comprises generating information about one or more operational differences in the first farm animal operation detected from information derived from the plurality of prior farm animal operation sound collection events (since machine learning systems are configured to detect abnormalities, thus a difference from previous data or difference from normal parameters, the disclosed system look up for changes in the health condition [Paragraphs 19, 185]).

Regarding claim 29, Yarden further teaches the method of claim 1, wherein the plurality of prior farm animal operation sound collection events are associated with farm animal operations that are different from the first farm animal operation and the method further comprises generating information about one or more operational differences in the first farm animal operation detected from information derived from the plurality of prior farm animal operation sound collection events not associated with the first farm animal operation (since machine learning systems are configured to detect abnormalities, thus a difference from previous data or difference from normal parameters, the disclosed system look up for changes in the health condition [Paragraphs 19, 185]).

Regarding claim 31, Spencer further teaches the method of claim 1, wherein the collection of farm animals comprises cattle, dairy cows, or pigs ([Paragraph 22]).

Regarding claim 32, Spencer further teaches the method of claim 1, wherein the farm animal operation condition state of interest is associated with a farm animal illness or a disease ([Paragraph 39]).

Regarding claim 33, Spencer further teaches the method of claim 1, wherein the farm animal operation condition state of interest is associated with a farm animal welfare state ([Paragraph 39]).

Regarding claim 34, Spencer further teaches the method of claim 1, wherein: a) the machine learning library further comprises information derived from sensors located proximate to each of the one or more farm animal operations during each of the plurality of prior farm animal operation sound collection events ([Fig. 3 – sensors 310, 325]); and b) at least some of the sensor derived information is reviewed and labelled by a human reviewer prior to incorporation into the collection of farm animal operation information (data is understood to be inputted upon revision from users).

Regarding claim 35, Spencer teaches a system for monitoring [(Figs. 1-3) comprising:
a) an edge computing device in operational engagement (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]) with at least:
i) a cloud computing server configured with a first machine learning library (multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 80]), the first machine learning library comprising a collection of farm animal operation reference [(the analysis of the current sensed data is compared to previous data from the animals [Paragraphs 72-74]), wherein the collection of farm animal operation reference [(it is implicitly recognized that machine learning compares current data with previous data [Paragraphs 13, 31, 41, 80, 89]);
ii) a second machine learning library, wherein the second machine learning library comprises a selected subset of farm animal operation reference [animal operation condition states of interest (multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 80]);
iii) [(current data is being sensed from animals [Paragraphs 13, 31, 41, 80]); and
iv) a power source ([Paragraph 95]).
However, Spencer does not explicitly mention audio.
Yarden teaches, in a similar field of endeavor of farm-animals health conditions systems, audio (in the farm of Fig. 2, the data transmitted and sensed for identifying illnesses is also acquired by audio streams, as per buzzer 370 in Fig. 3 [Paragraphs 61, 111]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the farm-animals health conditions system (as taught by Spencer) by incorporating audio (as taught by Yarden) for the purpose of efficiently transmitting information to farm staff (Yarden – Paragraph 17).

Regarding claim 36, Spencer further teaches the system of claim 15, wherein at least some of the collection of farm animal operation reference sound data information in the first machine learning library is validated by a human reviewer prior to incorporation into the selected subset of farm animal operation reference sound data information in the second machine learning library (it is implicitly recognized that, for the machine learning system, a reviewer should have validated reference data as the one indicating the health conditions of the animals).

Regarding claim 37, Spencer further teaches the system of claim 15, wherein the selected subset of farm animal operation reference sound data information is associated with detection of the presence or absence of the one or more farm animal operation condition states of interest (multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 79, 80]).

Regarding claim 38, Yarden further teaches the system of claim 17, further configured to generate a notification when a presence or absence of the one or more farm animal operation condition states of interest is detected in farm animal operation sound data acquired by the edge computing device operational in a farm animal operation sound monitoring event (in Fig. 5, transmitter 580 notifies a user about the health condition of the animals [Paragraph 112]).

Regarding claim 39, Spencer further teaches the system of claim 15, wherein the edge computing device is configured to detect the presence or absence of the one or more farm animal operation condition states of interest in farm animal operation sound data acquired by the edge computing device operational in a farm animal operation monitoring event substantially without continuous operational engagement with the cloud computing server during a farm animal operation sound monitoring event (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]).

Regarding claim 40, Spencer further teaches the system of claim 15, further comprising at least one sensor in operational engagement with the edge computing device, wherein the at least one sensor is configured to acquire information associated with a farm animal operation during a farm animal operation sound monitoring event ([Fig. 3 – sensors 310, 325]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent Application Publication No. 2020/0065966) in view of Yarden (US Patent Application Publication No. 2015/0282457) and further in view of Swansey et al. (US Patent Application Publication No. 2019/0250882).

Regarding claim 30, the combination of Spence and Yarden teaches all the limitations recited in claim 21.
However, the combination of Spence and Yarden  does not explicitly mention wherein the collection of farm animals comprises poultry animals.
Swansey teaches, in a similar field of endeavor of animal’s monitoring systems, the following:
wherein the collection of farm animals comprises poultry animals (for the detection of illnesses on animals, poultry is considered [Paragraph 55]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the farm-animals health conditions system (as taught by Spencer) by incorporating audio (as taught by Yarden) by considering poultry (as taught by Swansey) for the purpose of efficiently identifying the animals’ health conditions (Yarden – Paragraph 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 17, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633